Citation Nr: 1448993	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  06-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty service from June 1966 to January 1969.  He served in Vietnam, and his awards and decorations included the Purple Heart.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from December 21, 2004. 

Thereafter, following several remands by the Board, the RO issued another rating decision in August 2012 and increased the Veteran's evaluation for PTSD to 50 percent effective August 26, 2010, and to 70 percent effective February 14, 2011. Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). Thus, the issue remained on appeal.

Following another remand in November 2012, the Board issued a decision in July 2013.  In that decision, the Board denied an evaluation in excess of 30 percent prior to April 23, 2009, but granted a 70 percent evaluation as of that date.

The Veteran then appealed the Board's July 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 order, the Court vacated and remanded the case for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion) on the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to April 23, 2009.   

Presently, the Virtual VA paperless claims processing system contains a brief from the Veteran's representative and VA medical records that were considered by the RO in a July 2012 Supplemental Statement of the Case (SSOC).  The remainder of the documents in that file are either irrelevant to the issue on appeal or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) contains a copy of the Joint Motion and other litigation materials from the Court.  The other documents are duplicative of those already contained in the paper claims file.


FINDING OF FACT

Prior to April 23, 2009, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation, but no higher, have been met for PTSD prior to April 23, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2014);           38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R.                § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, pertinent, and available post-service medical records are in the claims file and were reviewed by the AOJ and the Board.  The Veteran also provided lay statements from himself and his spouse in support of his claim.  He has not identified any other outstanding records that are pertinent to the issue currently on appeal.

The Veteran was also afforded a VA psychiatric examination in June 2005 during the time period on appeal.  The Board finds that the VA examination is adequate to decide the case because, as shown below, the examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay statements and complaints, and it provided the findings necessary to evaluate the Veteran's PTSD.  There has also been no allegation that the examination was inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27. 

In this case, the Veteran is currently assigned a 30 percent evaluation for PTSD prior to April 23, 2009,  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (agreeing with Court's interpretation in Mauerhan).

 In addition, the Federal Circuit recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, GAF (Global Assessment of Functioning) scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); see also 38 C.F.R. §§ 4.125, 4.130 (incorporating DSM-IV in the rating schedule).  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Turning to the evidence of record, the Veteran was afforded a VA psychiatric examination in June 2005 during which he complained of symptoms of depression, occasional nightmares, increased temper, increased violent behavior when angry, irritability, nervousness, and anxiety.  He related that he has been married for 39 years, and he described his marriage as fine and noted that they enjoyed each other's company.  He had a 29 year-old daughter with whom he had an "ok" relationship.  He continued to keep in touch with friends from high school; however, he did not socialize much with people.  He socialized with others a couple of times a year.  He retired in 2003 and spent his time fixing his in-laws's home, his daughter's home, and his own home. He reported the death of his father on his birthday one year earlier. He enjoyed hunting and fishing, but had not had time to engage in these activities recently.  
 
A mental status examination found that the Veteran as alert, oriented, and cooperative.  He maintained good eye contact, his speech was normal and clear, and his thought process was goal-directed.   He did not have visual or auditory hallucinations, nor did he have suicidal and homicidal ideation.  The Veteran exhibited no illogical behavior, and he had no memory impairment or obsessional or ritualistic behavior.  He maintained personal hygiene and other activities of basic living.  The Veteran indicated that he did not have a history of panic attacks, and he had "ok" impulse control.  He was depressed and had an anxious mood. He had sleep impairment and stated that he was mentally slower.  He had difficulty concentrating and thinking. The Veteran indicated that he was easily frustrated.  The pertinent diagnosis was PTSD with depressed mood, and his GAF score was 62.  

The Veteran's spouse submitted a lay statement dated in October 2005.  She indicated that they had been married for 40 years and noted that she was a registered nurse and had training in recognizing the symptoms of depression.  She stated that the Veteran's mood and personality changed dramatically after his return from Vietnam and reported that his emotional problems and mood had worsened over the years.  She noted that the Veteran was easily angered and irritated and that his energy level had decreased during the past 15 years.  His spouse indicated that he would come home from work and sleep, which caused tension with his daughter, as he missed many of her school activities.  She noted that is now very restless, has difficulty sleeping, and has nightmares when he does fall asleep.  The Veteran's spouse further indicated that he trouble concentrating and continually forgot things.  He also avoided the subject of Vietnam, which she believed was the reason for his withdrawal from some friends and other people.  She further stated that the Veteran had little interest in fishing or seeing their grandchildren any more, and he did not see his friends or go hunting any longer.  He felt worthless and did not care if lived or died.  She indicated that had put a gun to his head several times, but did not pull the trigger.  Additionally, the Veteran's spouse noted that he used to be very particular about his appearance, but has since grown a beard and waited for her to remind him to shower or change clothes.

The available evidence also includes VA outpatient treatment records dated from February 2006 to March 2010.  In February 2006, the Veteran was seen with his wife in the mental hygiene clinic.  Both of them indicated that his PTSD had worsened.  His wife stated that he had not been seen in approximately two years.                  She related that the death of the Veteran's parents had been big stressors for him.  The Veteran reported difficulty sleeping, more nightmares, and increased anger with violent verbal outbursts.  He indicated that his temper was triggered by smaller stressors, and he reported that his motivation was very low and that he did not care about anything.  He had suicidal ideation, but he denied current intent and homicidal ideation.  A mental status examination revealed a restricted affect, eye contact avoidance, and slowed speech.  The Veteran described his mood as anxious, and he reported auditory and visual phenomena. He also related irritability.  His insight was fair, and his judgment was such that he was seeking treatment.  The pertinent diagnosis was PTSD and major depressive disorder with psychotic disorder. He was prescribed three medications (Zoloft, Trazodone, and Seroquel) and was instructed to return in one week.  

The Veteran returned to the VA mental hygiene clinic one week later indicating that he was now able to sleep, not having nightmares, significantly less anxious, had a better mood, and his motivation was returning. He indicated that he took the Trazodone and Zoloft, but did not take the Seroquel due to a fear of being on too many medications and metabolic issues.  He reported that he still saw movements and things out of the corner of his eye, but when he turned to look, nothing was there.  He stated he had increased anxiety when this occurred, up to three to four times a day, until it turned out not to be anything there.  However, he related that he had decreased anxiety and he had no more suicidal ideation.  A mental status examination found that his affect was still constricted, but he rated his mood as good.  The Veteran's speech was less slowed, and his thoughts were goal-directed. There was no suicidal or homicidal ideation, and his temper and irritability were lessened.  The examiner stated that his improvement in one week was quite dramatic and possibly better than expected. The examiner attributed this to relief from chronic lack of sleep and nightmares. The Veteran was encouraged to take his medication and return to the clinic in three weeks. His GAF score was recorded as 60.  

In March 2006, the Veteran returned to the VA mental hygiene clinic at which time he reported that he was doing better and was no longer having dreams and rages.  He stated that he slept well if he took the Trazodone, but indicated that he only took it if he felt he needed it.  His mood was improved to an 8/10.  He had no suicidal or homicidal ideation and saw no more "spooks" out the corner of his eye.  His affect was constricted, but his speech was within normal limits.  The Veteran stated that he was cleaning the brush on his land and had recently taken a trip with some friends that he found to be relaxing.  He reported that he only took the Zoloft occasionally.  The assessment was major depressive disorder, PTSD, partial remission.  He was encouraged to stay compliant with the Zoloft and told he could take the Trazodone as needed.  His GAF score was 55.  

VA treatment records dated in April 2006 and April 2007 noted that the Veteran's depression had improved, and a May 2008 suicide risk assessment was negative.

The Veteran was seen again on April 23, 2009, in the VA mental hygiene clinic, and he stated that he had not been seen since March 2006.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation, but no higher, for his service-connected PTSD prior to April 23, 2009.  

The aforementioned evidence reflects that the Veteran's PTSD had been manifested by sleep impairment, irritability, difficulty concentrating, a constricted affect, slowed speech, impaired memory, disturbances of motivation and mood, some suicidal thoughts, some visual phenomena, and reduced socialization.  While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 50 percent rating, the Board finds that his overall symptomatology picture more closely approximated occupational and social impairment with reduced reliability and productivity.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 50 percent rating, but no higher.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 50 percent for his PTSD prior to April 23, 2009.  As noted above, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The aforementioned evidence clearly does not show that the Veteran had obsessional rituals; speech intermittently illogical, obscure, or irrelevant; or, spatial disorientation.  

The Board does note that the Veteran had suicidal thoughts as noted by his wife in October 2005 and VA treatment records noted in February 2006, decreased hygiene as noted by his wife in October 2005, and visual phenomena in February 2006.  However, the Board notes that such symptoms appear to have had a short duration and low frequency. 38 C.F.R. § 4.126.  In this regard, the Veteran was noted to have good personal hygiene and no suicidal ideation during his June 2005 VA examination.  He had no more suicidal ideation when he was seen one week later after the February 2006 appointment, and his visual phenomena had resolved by the time he was seen again in March 2006.  Likewise, the Veteran denied having suicidal ideation in March 2006.  A March 2008 suicide risk assessment was also negative, and VA treatment records dated in April 2006 and April 2007 noted that his depression had improved.  

As to social impairment, the Veteran and his wife have indicated that he socialized less and had withdrawn.  However, he had remained married for over 40 years, had a relationship with his daughter that he described as okay, and kept in touch with friends from high school.  In fact, in March 2006, the Veteran reported taking a trip with some friends.  Thus, while the Veteran may have had some social impairment, the evidence shows that he was still able to establish and maintain relationships.

As to work, the Board notes that the Veteran retired in 2003.  However, there is no indication that the Veteran retired due to his PTSD.  Nor has there been any allegation that he would have been unable to work due to his disability.  Rather, the Veteran told the June 2005 VA examiner that he retired after working in the industry for over 30 years and denied any significant impairment in functioning while he was working. 

The Board also observes that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 55 and 62 during the time period on appeal.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported GAF scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.  Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an evaluation in excess of 70 percent for depression prior to April 23, 2009.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD prior to April 23, 2009, was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which included sleep impairment, irritability, impaired memory, disturbances of motivation and mood, some suicidal thoughts, some visual phenomena, and withdrawal.  Indeed, the 50 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran required frequent hospitalizations for his PTSD, and there is nothing in the record to indicate that the Veteran's disability caused impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD prior to April 23, 2009, under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the law and regulations governing the payment of VA compensation benefits, an initial evaluation 50 percent prior to April 23, 2009, is granted.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


